DISMISS; and Opinion Filed July 21, 2015.




                                         S
                                Court of Appeals
                                                In The


                         Fifth District of Texas at Dallas
                                      No. 05-15-00465-CR

                           LARRY LAMONT BORNER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-16427-P

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                   Opinion by Justice Brown
       Larry Borner pleaded guilty to possession of cocaine in an amount less than one gram.

Pursuant to a plea agreement, the trial court sentenced appellant to two years’ confinement in a

state jail, probated for three years, and assessed a $1,500 fine. The State later moved to revoke

appellant’s community supervision. Following a hearing on March 25, 2015, the trial court

denied the motion to revoke and modified the conditions of appellant’s community supervision.

Appellant filed a notice of appeal from the trial court’s order denying the motion to revoke

community supervision. An order modifying the conditions of community supervision is not an

appealable order. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). Accordingly,

we lack jurisdiction over the appeal. See id.
       We dismiss the appeal for want of jurisdiction.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

150465F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

LARRY LAMONT BORNER, Appellant                        On Appeal from the 203rd Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00465-CR         V.                         Trial Court Cause No. F14-16427-P.
                                                      Opinion delivered by Justice Brown, Chief
THE STATE OF TEXAS, Appellee                          Justice Wright and Justice Stoddart
                                                      participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of July, 2015.




                                                –3–